DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: the claim should read, “A method for producing a gas diffusion electrode substrate…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the heating time for the second heat treatment should have lower value for the range.  If it is left as up to 2.9 minutes, this could mean that the time could be 0 minutes, which would mean there is no second heat treatment.  This would teach away from the second heat treatment step limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunahara (JP Publication 2015-185217) in view of Utsunomiya (WO Publication 2015/125750) (U.S. Patent Publication 2017/0012296 will be used as an English translation).
Sunahara discloses a method for producing a gas diffusion electrode substrate comprising: providing a conductive porous base material, mixing conductive fine particles, a water-repellent resin, a dispersion medium, and a surfactant to form a microporous layer coating liquid, applying the microporous layer coating liquid onto the conductive porous base material, drying the coating liquid at a temperature of 60-120 degrees Celsius, performing a first heat treatment step on the microporous layer by heating to a temperature equal to or lower than the melting temperature of the water-repellent resin, and performing a second heat treatment step on the microporous layer by heating to a temperature equal to or higher than the melting point of the water repellent resin (Paragraphs 0021-0023, 0027, 0033, 0034, 0036 and 0040), as recited in claim 1 of the present invention.  Sunahara also discloses that the water repellent resin can be polytetrafluoroethylene (Paragraph 0022), as recited in claim 4 of the present invention.  Sunahara teaches that the gas diffusion electrode is used within a fuel cell (Paragraph 0057), as recited in claim 5 of the present invention.  Sunahara also teaches that when PTFE is used as the water repellent resin, the second heat treatment can be performed at a temperature of 350-370 degrees Celsius for 30 seconds or more 
Sunahara fails to disclose that the coating solution contains 0.09 to 0.27 parts by weight of the water repellent resin in relation to 1 part by weight of the conductive fine particles.
Utsunomiya discloses a gas diffusion electrode substrate comprising an electrode substrate and a microporous layer on the substrate, wherein the microporous layer comprises a carbon based filler, a fluororesin, a dispersion medium, and a surfactant, wherein the content of the fluororesin is 5% by mass or more, more preferably 15% or more, in a mass ratio to the carbon filler (Paragraphs 0017, 0044, 0048, 0049, 0097, 0098), as recited in claim 1 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have included the water repellent resin of Sunahara in an amount of 5% by weight or more with respect to the conductive fine particles because Utsunomiya teaches that this amount improves gas diffusivity of the microporous layer while having sufficient hydrophobicity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722